     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 1 of 9

 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorneys, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
 9   Attorneys for the United States of America
10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11

12
      United States of America,                       No. 2:15-CV-00062-JAM-DB
13
                         Plaintiff,                   ORDER CONFIRMING JUDICIAL SALE
14
             v.
15
      Randy Kent Barker; Carl Hans; Newport
16
      Capital Recovery Group II; Builders
17    Supply; Canyon Oaks Property Owners
      Association, Inc.; and Butte County
18    Treasurer;

19    )
20                       Defendants.
21
            This matter comes before the Court on the United States’ Motion and Memorandum in
22
     Support of its Motion to Confirm Sale and Distribute Sale Proceeds. (A separate Order to
23
     Withdraw and Disburse Funds is being considered herewith.) For the reasons stated in the United
24
     States’ Motion and in the Declarations of Gary Chapman and Christian Mejia in support of the
25
     United States’ Motion, the Court finds and concludes that the sale of the Subject Property was
26
     duly conducted pursuant to the terms and conditions of the Order of Foreclosure and Judicial
27
     Sale, ECF No. 89. Accordingly, the motion is hereby GRANTED, and it is hereby ORDERED,
28


     [Proposed] Order Confirming Judicial Sale 1
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 2 of 9

 1   that:
 2

 3           1.    The February 13, 2020 judicial auction sale of the real property located at 3357
 4   Summit Ridge Terrace, Chico, CA 95928, APN 018-590-026, in the County of Butte (“Subject
 5   Property”), for $572,000 is hereby CONFIRMED. The Subject Property is more particularly
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     described as follows:
20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 2
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 3 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 3
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 4 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 4
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 5 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 5
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 6 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 6
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 7 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 7
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 8 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 8
     Case 2:15-cv-00062-JAM-DB Document 103 Filed 06/05/20 Page 9 of 9

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          2.      The Internal Revenue Service Property and Liquidation Specialist who conducted
13   the sale, Gary Chapman, or another authorized IRS officer shall promptly deliver an appropriate
14   deed of judicial sale for the subject property to the purchasers.
15

16          IT IS SO ORDERED.
17          DATED this 5th day of June, 2020
18

19                                                 /s/ John A. Mendez________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28


     [Proposed] Order Confirming Judicial Sale 9
